Citation Nr: 1111808	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to May 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation.  In a March 2009 rating decision, the RO, inter alia, denied a TDIU.  The Veteran perfected appeals as to the two issues.  

In October 2010, the Veteran presented testimony in a travel board hearing at the RO before the undersigned; a copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by sleep impairment; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

2.  The Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the PTSD claim, prior to the April 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010) in correspondence dated in January 2006.  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Board notes that the January 2006 letter did not notify the Veteran of the process by which disability ratings and effective dates are established as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the April 2008 rating decision; May 2009 statement of the case; and June 2008, August 2008, September 2008, and January 2009 letters regarding his other claims which specifically noted the process to establish disability ratings and effective dates for claims.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial); see also 38 U.S.C.A. § 7261(b)(2) (West 2002); 38 C.F.R. § 19.9(a) (2010).  A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate notice where, as here, none has been specifically alleged.  

This claim is the appeal of an initial rating and fully satisfactory notice was  delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in a May 2009 statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to present personal testimony.  Therefore, the duties to notify and assist have been met.  

With respect to the claim for TDIU, in light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the agency of original jurisdiction will remedy any defect when effectuating the award of benefits.

PTSD

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent disability evaluation.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Since the initial grant of service connection, the Veteran's PTSD has been assigned a 50 percent rating.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board notes that in the March 2009 rating decision, the RO assigned a 100 percent rating effective June 5, 2007, for hospitalization for PTSD and then assigned a 50 percent rating effective August 1, 2007.  Thus, the Board will consider entitlement to "staged ratings" outside of the 100 percent ratings in this case.

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD with depression. Under the relevant rating criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of obsessive compulsive disorder (OCD), and panic disorder without agoraphobia.    

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Further, no mental health professional has attempted to distinguish between said symptomatology.  It appears that to delineate between PTSD and the other disorders would be an impossibility. Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

The Veteran's service-connected PTSD is currently rated 50 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met.

As noted above, in order to obtain a 70 percent disability evaluation, the evidence must demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Boards finds that the Veteran has met the requirements for a higher rating of 70 percent.  While the evidence has not shown the Veteran has suicidal ideation; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene, he has demonstrated other symptoms required for a 70 percent evaluation.  Throughout the record, it has been noted that the Veteran has compulsive behaviors such as counting things over and rereading things (e.g. as noted in a July 2005 VA treatment record, and February 2007 and January 2008 VA examination reports).  The Veteran testified at his October 2008 hearing that his ritualistic behaviors took up to three to four hours of a day.  Additionally, panic attacks have been noted throughout the appeal period.  Although the February 2007 VA examination report noted that the Veteran had moderate panic attacks one to two times a week lasting 20 minutes, most recently the Veteran testified at his hearing that he experienced panic attacks one to three times a day because of helicopters near his home.  Additionally, the Veteran has demonstrate impaired impulse control.  The record is replete with reports of the Veteran's anger outbursts and physical aggression at times towards his wife.  The Veteran's wife submitted a statement indicating that the Veteran frequently flew off the handle and had a short fuse.  Also, it appears that the Veteran has difficultly in adapting to stressful circumstances as he rarely leaves his home.  Furthermore, he does not have friends or acquaintances aside from his wife and friends outside of the Vet Center.  His relationship with his wife is difficult and he has indicated that he struggles to get close to her; there is marital and relationship discord.  The record also shows that the Veteran has sleep impairment contributing to decreased energy.  Therefore, the Veteran meets the criteria for a 70 percent evaluation.  

However, the criteria for a 100 percent evaluation have not been met since there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  In fact, the evidence has consistently demonstrated that the Veteran's thought process and contents were well organized and goal directed without flight of ideas of looseness of association, and his cognitive function was intact.  All the evidence of record also notes that the Veteran does not endorse delusions or hallucinations.  He has always demonstrated appropriate behavior.  He has denied both suicidal and homicidal ideation.  Aside from one notation that the Veteran was disheveled in July 2006, he has otherwise always been noted to be clean, and neatly groomed and able to attend to the activities of daily living.  Also, the Veteran has consistently been oriented to person, time, and place.  As to memory, on a few occasions, some memory deficits were noted (March 2006) (impaired recent memory only in January 2008) (fair memory in January 2009, March 2009, June 2009, and July 2009), however, the weight of the evidence shows that recent, remote, and immediate memory has been intact.  In any case, there is no indication that the Veteran has memory loss for names of close relatives, own occupation, or own name.  Therefore, the criteria for a 100 percent evaluation for PTSD have not been met.  

Additionally, the Veteran has been assigned  GAF scores of 43 (October 2008, November 2008, January 2009, March 2009, June 2009, and July 2009), 44 (November 2008), 50 (July 2005, October 2005, November 2005), 52 (July 2005- September 2005), 55 (November 2005, January 2007, and January 2008), 56 (July 2008), and 60 (May 2006, September 2006, February 2007).  Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2010) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  The Veteran's GAF scores are consistent with findings of moderate symptoms, and are congruent with a 70 percent disability rating.

In summary, the Board finds that, since the effective date of service connection, the Veteran's PTSD has been 70 percent disabling.  See Fenderson, supra.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service- connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran is service-connected solely for PTSD, and evaluated as 70 percent as established herein.  Thus, because the Veteran has one service-connected disability rated as at least 60 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question is whether his service connected disability precludes him from obtaining or engaging in substantially gainful employment.  As noted above, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The evidence shows that the Veteran has two years of college education and last worked as truck driver in March 1996.  The Veteran has indicated that he is unable to work because he gets anxious, has panic attacks, and is unable to concentrate on his job.  He also testified that prior to quitting his job that his wife would ride in the truck with him in case something happened, but that he eventually had to quit his job because he got dizzy spells.  

While the February 2007 VA examiner noted that the Veteran was employable from a psychiatric standpoint and the January 2008 VA examiner indicated that there was not total occupational and social impairment due to PTSD symptoms and there was not reduced reliability and productivity due to PTSD, the Board notes that the Veteran's treating physicians have indicated that the Veteran's PTSD precludes him from employment.  In a December 2007 letter, N.M.P., M.D., P.A. noted that the Veteran was unable to work due to his disabilities, including PTSD, and he did not foresee that the Veteran would be able to return to work.  In a March 2009 letter, V.R.V, M.D. noted that the Veteran's PTSD "significantly impaired" his ability to function in his social, personal, and occupational arenas.  "He is unable to function at a level to obtain or maintain a gainful employment.  In [his] opinion based on [the Veteran's] poor response so far, [he] doubt[ed] if he can reach that level again to obtain and maintain a gainful employment . . ."  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance on the assessment of the probative value of medical opinion evidence, the Court has instructed that such assessment should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Based on the evidence, the Board finds that the Veteran's statements and his private physicians' opinions are more probative than the VA examination reports.  In this regard, the Board notes that the VA examiners merely addressed the Veteran's employability in a general manner and merely answered the pre-printed inquiry without much elaboration.  There is no discussion of the factors which would affect his employability.  The Board finds more persuasive the opinions by the Veteran's physicians as they offered detailed reasons and bases in support of their conclusions, which are substantiated by the Veteran's statements and testimony.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the criteria for a TDIU are met.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


